46 F.3d 1126
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Ray SMITH, Plaintiff Appellant,v.Sandy CARTER, Nurse;  Mecklenburg County Jail, Defendants Appellees.
No. 93-6418.
United States Court of Appeals, Fourth Circuit.
Submitted July 7, 1993.Decided Jan. 9, 1995.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CA-92-195-3-MU)
David Ray Smith, appellant pro se.
Frank Bayard Aycock, III, Charlotte, NC, for appellee.
W.D.N.C.
DISMISSED.
Before WIDENER and WILKINSON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
David Ray Smith noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), and failed to move for an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore deny Smith's motion for appointment of counsel and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED